Name: Commission Regulation (EEC) No 1042/86 of 9 April 1986 altering the export refunds on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 4. 86 Official Journal of the European Communities No L 95/43 COMMISSION REGULATION (EEC) No 1042/86 of 9 April 1986 altering the export refunds on oil seeds Whereas in the absence of a target price for colza and rape seed for the 1986/87 marketing year, in cases of advance fixing for the months of July, August and September 1986 of the refund on these products, it has been possible only to make a provisional calculation using the target price and the monthly increase proposed by the Commission to the Council for the 1986/87 marketing year ; whereas therefore such refund amounts must be applied only provisionally and confirmed or altered when the target price for the 1986/87 marketing year and the amount for the monthly increase for September 1986 are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 892/86 to the informa ­ tion at present known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3768/85 (2), Having regard to Council Regulation No 142/67/EEC of 21 June 1967 on export refunds on colza, rape and sunflower seeds (3), as last amended by Regulation (EEC) No 2429/72 (4), and in particular the second sentence of Article 2 (3) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the exchange rates to be applied in agriculture (*), as last amended by Regulation (EEC) No 505/86 (0, Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed 0, as last amended by Regulation (EEC) No 1474/84 (8), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the export refunds on oil seeds were fixed by Regulation (EEC) No 892/86 (9) ; Whereas, in the absence of the target price for the 1985/86 marketing year for colza and rape seed in the absence of the amount of the monthly increase for May and June 1986 for colza and rape seed, the amount of the refunds in the case of advance fixing for April , May and June 1986 for colza and rape seed has been obtained only provisionally on the basis of the target price and the monthly increase last proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1985/86 marketing year is known ; Article 1 1 . In the case of colza and rape seed, the amounts of the refund referred to in Article 4 ( 1 ) of Regulation (EEC) No 651 /71 (10), fixed in the Annex to Regulation (EEC) No 892/86 are altered as shown in the Annex hereto. 2 . In cases of advance fixing of the refund on colza and rape seed for the months of April , May and T"ne 1986 the amount will however be confirmed or altered with effect from 10 April 1986 on the basis of the target price set for these products for the 1985/86 marketing year and of the amount for the monthly increases applicable in May and June 1986 on colza and rape seed. 3 . In cases of advance fixing of the refund on colza and rape seed for the months of July, August and September 1986 the amount will however be confirmed or altered with effect from 10 April 1986 on the basis of the target price set for these products for the 1986/87 marketing year and of the amount of the monthly increase for September 1986 . 4. There shall be no refund on sunflower seed. (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 362, 31 . 12. 1985, p . 8 . (3) OJ No 125, 26 . 6 . 1967, p . 2461 /67. (&lt;) OJ No L 264, 23 . 11 . 1972, p . 1 . j5) OJ No L 164, 24. 6 . 1985, p . 11 . I6) OJ No L 51 , 28 . 2 . 1986, p . 1 . 0 OJ No L 167, 25. 7 . 1972, p . 9 . (8) OJ No L 143, 30 . 5 . 1984, p . 4. O OJ No L 82, 27 . 3 . 1986, p . 31 . Article 2 This Regulation shall enter into force on 10 April 1986. ( 10) OJ No L 75, 30 . 3 . 1971 , p. 16 . No L 95/44 Official Journal of the European Communities 10 . 4. 86 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 April 1986. For the Commission Frans ANDRIESSEN Vice-President ANNEX to the Commission Regulation of 9 April 1986 altering the export refunds on colza and rape seed (amounts per 100 kilograms) Current month (') 2nd month (') 3rd month (') 4th month (2) 5th month (2) 6th month (2) 1 . Gross refunds (ECU):  Spain 18,870 18,870 18,870 15,320 15,320 15,816  Portugal 25,00 25,00 25,00 20,84 20,84 21,336  other Member States 25,00 25,00 25,00 20,84 20,84 21,336 2. Final refunds : l l Seeds harvested and exported from :l \  Federal Republic of Germany (DM) 61,36 61,36 61,39 51,62 51,62 53,30  Netherlands (Fl) 69,14 69,14 69,14 58,14 58,14 59,96  BLEU (Bfrs/Lfrs) 1 136,79 1 136,79 1 136,79 942,72 942,72 958,24  France (FF) 161,10 161,10 160,71 130,85 130,85 131,74  Denmark (Dkr) 206,1 1 206,1 1 206,1 1 171,11 171,11 174,75  Ireland ( £ Irl) 18,177 18,177 18,173 14,809 14,809 15,306  United Kingdom ( £) 14,103 14,103 14,103 11,529 11,529 11,664  Italy (Lit) 34 030 34 027 33 827 27 469 27 469 27 979  Greece (Dr) 1 460,93 1 460,93 1 422,62 963,38 963,38 919,44  Spain (Pta) 2 635,58 2 635,58 2 635,58 2 123,03 2 123,03 2 140,10  Portugal (Esc) 3 705,13 3 705,13 3 705,13 3 079,65 3 079,65 3 154,23 ( 1) On the basis of the Commission's proposal concerning the indicative price for the 1985/86 marketing year and subject to confirmation by the Council 's decision . Pi Contingent on the Council's decision on prices and related matters for the 1986/87 marketing year.